Feinberg, J., specially concurring: I concur in what is said in the foreg'oing opinion. The record in this case clearly indicates a plan or scheme by plaintiff and defendant Milton, his son, to evict the defendant Juanita", the only one in actual possession, her husband, Milton, having abandoned it, by not serving her with a summons, thus giving her no chance to defend or be heard, and procure a collusive judgment for possession against the husband, Milton, upon which a writ of restitution was to issue to oust her.' The right to possession of a place of abode is a valuable property right, which cannot by any scheme or device, be taken from one without due process of law. Had the court’s attention, upon the trial, been called to the fact that it was alleged in the sworn complaint she was unlawfully withholding* possession from the plaintiff, and was not served with summons, it would have been the duty of the court, under settled rules of law, to- halt the proceedings and insist that she be served and brought in, so that the court could have jurisdiction of her. This may be done upon the court’s own motion, or the question may be raised for the first time upon appeal. Oglesby v. Springfield Marine Bank, 385 Ill. 414; Schumacher v. Klitzing, 353 Ill. 530. Had she learned of the proceeding before judgment and presented her petition setting up her rights, as disclosed in her present petition, the court would have been in duty bound, under the authorities, to allow her to enter her appearance and defend. She was the only one against whom, under the statute, such an action could lie, since she was the only one in actual possession alleged to be holding it unlawfully against the plaintiff. Not having learned of the pendency of the suit, and having learned of the judgment rendered only when the bailiff demanded possession and evicted her, she diligently pursued her right to be heard at the earliest moment and petitioned the court to vacate the judgment, which, if allowed, would have voided all proceedings following the judgment. She petitioned the court within the statutory 30 days. Under the facts disclosed upon the hearing of her petition and answer, it clearly appeared to the court that the judgment for possession, which is a judgment in rein, was against the wrong person and, under the statute, could only run against defendant Juanita. An attempt to oust the wife of possession, by suing the husband only and obtaining judgment against him, was similarly involved in Cofoid v. Bishop, 11 Ill. App. 117, wherein the court declared (p. 120) that the result of such a judgment would be to remove from a house, by the writ of possession, the wife, who claimed the possession in her own right and was thereby deprived of the possession of her property without a hearing or trial. This it was said could not be done, citing Wheelan v. Fish, 2 Ill. App. (Bradwell) 447. . It is true that the petition filed by defendant Juanita prays that the judgment be vacated and prays for no other relief, and although the judgment is against defendant Milton, and not against her, yet the facts set up in the petition clearly establish that the relief she was entitled to was not only to vacate the judgment but to quash all the proceedings that followed, including the writ of restitution. With respect to pleadings and forms affecting the right to relief, it has been frequently said that the Practice Act is to be liberally construed according to the substantive rights of the parties, and that by the Act itself, Chapter 110, § 4 [Ill. Rev. Stat. 1945, ch. 110, par. 128; Jones Ill. Stats. Ann. 104.004], it is provided: “This act shall be liberally construed, to the end that controversies may be speedily and finally determined according to the substantive rights of the parties, . . . .” People ex rel. Wilmette State Bank v. Village of Wilmette, 294 Ill. App. 362; Weigend v. Hulsh, 315 Ill. App. 116.